Citation Nr: 0305014	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for status post amputation of the left second, third 
and fourth toes, including absence of the second metatarsal.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
status post amputation of the left second, third and fourth 
toes, including absence of the second metatarsal (a "left 
foot disorder").  A 10 percent evaluation was assigned, 
effective August 29, 1991.  This matter also comes to the 
Board from an April 1995 RO decision that denied his claim 
for a total rating based on individual unemployability due to 
service-connected disability.  

Thereafter, in a December 1995 rating action, the RO 
concluded that there was clear and unmistakable error in the 
November 1994 rating decision.  In this regard, it was noted 
that, in rating the current severity of the veteran's left 
foot disorder, the decision should have taken into account 
the extent of the veteran's pre-service left foot disorder.  
Accordingly, taking into account the extent of the veteran's 
pre-service problems with his left foot, the veteran was only 
entitled to be compensated at the 10 percent level, effective 
August 29, 1991.  In July 1998, the RO thereafter granted the 
veteran a higher, 20 percent, evaluation for the service 
connected left foot disorder, effective August 29, 1991.  In 
March 2001, the Board remanded the veteran's appeal for 
further evidentiary development.


REMAND

A review of the record on appeal shows that the veteran's 
representative, in a VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated in February 2003 
requested a hearing for the veteran before a member of the 
Board at the local VA Office.  However, a review of the 
record does not reveal that the veteran was scheduled for the 
requested hearing or that this hearing request was withdrawn.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2002).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


